Charles P. Daly, Chief Justice, concurring
I think that the design of the act of 1875 was to provide a complete remedy for the enforcement of mechanics’ liens and to supersede the pre-existing statutory provision upon that subject. It is entitled an act to define and limit the liens of contractors and others, and as it is more extensive and complete in its details than all the pre-existing acts put together, it appears to me that the design and the effect of it is to substitute for the previous legislation one general system. As it does not, however, in terms repeal any of the existing acts, their provisions Avould necessarily continue in force, under a familiar rule in the construction of statutes, except where their provisions are repugnant, or Avhere it is evident that they were intended to be abrogated by neAv and different provision. *470The act of 1863 (§ 11) provided that the lien should cease after one year unless by order of court it was continued and a new docket made stating the fact. The act of 1875 provides (§ 8) that it shall cease in ninety days unless an action is commenced within that time to enforce it, and a notice is filed with the county clerk of the pendency of the action. This is a much more stringent and effectual provision, and was, I think, evidently intended as a substitute for the former one. It provides for the bringing of an action and the termination of the lien in a much shorter time, unless a notice is filed of the pendency of such an action. There is no occasion for a new docket; for the filing of the lis pendens, which the county clerk, by the same section, is required to enter on the lien docket, is notice to all who may be affected by the lien, and a much more effectual notice than stating upon the docket before the expiration of a year that the lien is continued by order of the court. Within ninety days from the filing of the lien all are notified who consult the docket that an action is pending for the enforcement of the lien, and can ascertain upon due inquiry whether judgment has been rendered for the enforcement of it or against the claimant, or whether by order of the court the action has been discontinued. The act makes no provision for what is to be done where judgment is rendered in the action, either of discontinuance or for or against the claimant. It seems to assUtne that the filing and docketing of notice of the pendency of the action furnishes the necessary means of inquiry, and therefore provides only for the discharge of the lien in the cases specified in section 18.
Van Brunt, J., also concurred.*

 Affirmed by the Court of Appeals.